United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                           ____________
No. 20-1324                                                      September Term, 2021
                                                                         FERC-ER09-1256-003
                                                                         FERC-ER09-1256-006
                                                                         FERC-ER12-2708-008
                                                            Filed On: March 9, 2022
Keryn Newman and Alison Haverty,

                  Petitioners

         v.

Federal Energy Regulatory Commission,

                  Respondent

------------------------------

Potomac-Appalachian Transmission Highline,
LLC, on behalf of its operating companies,
PATH West Virginia Transmission Company,
LLC ("PATH-WV") and PATH Allegheny
Transmission Company, LLC ("PATH-AYE"),
            Intervenor

         BEFORE:           Srinivasan, Chief Judge; Pillard, Circuit Judge; and Randolph,
                           Senior Circuit Judge

                                              ORDER

        Upon consideration of the unopposed motion of the Federal Energy Regulatory
Commission for clarification of the scope of the court’s vacatur and remand, and the
petition of intervenor for panel rehearing, it is

     ORDERED that the motion for clarification be granted. The opinion filed
December 28, 2021, is hereby amended as follows:

       (1) Slip Op., p. 9, lines 30-31, delete: “We grant the petition and vacate FERC’s
contrary orders.” and

       Insert in lieu thereof: “We grant the petition, vacate the challenged portions of
FERC’s orders, and remand for FERC to direct the proper accounting, recoverability,
and ratemaking remedy regarding the more than $6 million PATH spent for public
relations and advocacy activities.”
      (2) Slip Op., p. 21, lines 3-6, delete: “Despite the expenses having been
assigned to Account 426.4, the Commission allowed ISO New England to recover them
because the expenditures.” and

      Insert in lieu thereof: “Despite plausible protests that the expenses should have
been assigned to Account 426.4, the Commission allowed ISO New England to recover
them because the expenditures.”

        (3) Slip Op., p. 21, lines 20-23, delete: “We upheld FERC’s determination,
affirming that an expenditure’s placement in Account 426.4 did not necessarily preclude
its recovery from ratepayers where the conditions identified by the Commission were
met.” and

      Insert in lieu thereof: “We upheld FERC’s determination, affirming that
expenditures that might well belong in Account 426.4 would not by such assignment be
rendered unrecoverable from ratepayers, so long as the conditions identified by the
Commission were met.”

      (4) Slip Op., p. 22, lines 13-16, delete: “That was the issue in ISO New England:
whether, in setting its stated rate, ISO New England could recover certain kinds of
expenditures acknowledged to be correctly assigned to Account 426.4.” and

       Insert in lieu thereof: “That was the issue in ISO New England: whether, in
setting its stated rate, ISO New England could recover certain kinds of expenditures
even if they belonged in Account 426.4.”

       (5) Slip Op., p.22, lines 18-21, delete: “Relying on that case here as FERC
suggests would prove too much, potentially allowing for recovery under a formula rate
like PATH’s of even direct lobbying expenditures that no party disputes belong in
Account 426.4.” and

        Insert in lieu thereof: “Relying on that case here as FERC suggests would prove
too much, potentially allowing for recovery under a formula rate like PATH’s of even
direct lobbying expenditures—a type of expenditure that no party disputes belongs in
Account 426.4.”

       (6) Slip Op., p.26, lines 1-3, delete: “Accordingly, we grant the petition for
review, vacate FERC’s Opinions 554-A and 554-B, and remand for further proceedings
consistent with this opinion.” and

       Insert in lieu thereof: “Accordingly, we grant the petition for review, vacate the
portions of FERC’s Opinions 554-A and 554-B that authorized PATH to book the
disputed expenditures in accounts other than Account 426.4, and remand for further
proceedings consistent with this opinion.”

       The Clerk is directed to issue the amended opinion and judgment. It is



                                          Page 2
FURTHER ORDERED that the petition for panel rehearing be denied.


                            Per Curiam



                                           FOR THE COURT:
                                           Mark J. Langer, Clerk

                                     BY:   /s/
                                           Daniel J. Reidy
                                           Deputy Clerk




                              Page 3